 



Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), dated July 16, 2018, is
between ONCOSEC MEDICAL INCORPORATED (the “Company”) and SARA M. BONSTEIN
(“Executive”).

 

I. POSITION AND RESPONSIBILITIES

 

A. Position. Executive is employed by the Company to render services to the
Company in the position of Chief Operating Officer / Chief Financial Officer
(“COO / CFO”) beginning on July 16, 2018 (the “Commencement Date”). Executive
shall perform such duties and responsibilities as are normally related to the
positions of COO/CFO in accordance with the standards of the industry and any
additional duties now or hereafter assigned to Executive by the Company and to
devote to the performance of such duties and responsibilities Executive’s
full-time effort. Executive shall perform her duties to the best of her ability
and in a diligent and proper manner, and Executive shall abide by the rules,
regulations, and practices as adopted or modified from time to time in the
Company’s sole discretion.

 

B. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage), in either case that
might interfere with Executive’s duties and responsibilities hereunder or create
a conflict of interest with the Company.

 

C. No Conflict. Executive has provided the Company with a copy of any prior
employment agreements. Executive does not believe that Executive’s execution of
this Agreement, employment with the Company, and the performance of Executive’s
proposed duties under this Agreement violates any obligations Executive may have
to any other person or entity.

 

II. COMPENSATION AND BENEFITS

 

A. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of Three Hundred
Fifty Thousand Dollars ($350,000) per year, before deducting all applicable
withholdings (“Base Salary”). Executive may elect to receive, in lieu of cash,
the Base Salary, or a portion thereof, in the form of shares of the Company’s
common stock. Such election shall be made annually during an open trading window
(as set forth in the Company’s insider trading policy) and on or before
September 15 or, if later, during the next open trading window. The Base Salary
shall be paid in accordance with the Company’s regularly established payroll
practice and any shares of the Company’s common stock shall be issued at the
same time cash would have been paid. Any installment of shares of the Company’s
common stock shall be valued at the fair market value closing price of the
Company’s common stock on the trading day immediately prior to the date of
issuance. Notwithstanding the foregoing, if, in the Company’s discretion, there
are insufficient shares of the Company’s common stock available under the
Company’s 2011 Stock Incentive Plan to honor Executive’s election to receive any
portion of her Base Salary in shares of the Company’s common stock on any
payroll date, the entire Base Salary installment shall be paid in cash.
Executive’s Base Salary will be reviewed from time to time in accordance with
the established procedures of the Company for adjusting salaries for similarly
situated employees and may be increased in the sole discretion of the Company.

 

1

 

 

B. Sign-on Bonus. The Company agrees to pay Executive a lump sum cash signing
bonus in the amount of $75,000, (the “Signing Bonus”), less payroll deductions
and withholdings, within thirty (30) days of the Commencement Date. If
Executive’s service with the Company ceases due to a termination with Cause, or
Executive’s resignation other than for Good Reason at any time within the first
twelve (12) months following the Commencement Date, Executive shall be required
to repay the Signing Bonus to the Company within thirty (30) days of such
termination.

 

C. Annual Bonus. With respect to each calendar year during the Employment Term,
Executive will be eligible to earn an annual bonus in a target amount of forty
percent (40%) of Executive’s Base Salary (the “Annual Bonus”). For the period
from the Commencement Date to December 31, 2018, Executive shall be eligible for
a pro-rata Annual Bonus. The actual bonus paid may be lower than the Annual
Bonus depending on the degree of achievement of performance objectives, with the
assessment of performance determined by the Company’s board of directors (the
“Board”) or the Compensation Committee of the Board. The initial set of
performance objectives will be reasonably established by the Board or the
Compensation Committee of the Board, within sixty (60) days of the Commencement
Date. Subsequent performance objectives will be reasonably established by the
Board or the Compensation Committee of the Board within sixty (60) days of the
beginning of the calendar year to which the Annual Bonus relates. Any Annual
Bonus earned by Executive during the Employment Term may be paid, in the
Company’s sole discretion, in cash or shares of the Company’s common stock, or
any combination thereof, and will be paid to Executive within sixty (60) days of
the end of the calendar year for which the Annual Bonus was earned, but in no
event later than March 15th of the calendar year following the calendar year in
which the Annual Bonus was earned. Executive must be employed on the last day of
each calendar year in order to be eligible to receive an Annual Bonus for that
calendar year; provided, however, that if the Company terminates Executive’s
employment other than For Cause prior to the last day of the relevant calendar
year, then the Company may pay a pro rata portion of the Annual Bonus in a
single lump sum payment within sixty (60) days of the end of the relevant
calendar year, but in no event later than March 15th of the calendar year
following the calendar year in which such termination other than For Cause
occurs and subject to Executive’s timely execution and subsequent non-revocation
of the Company’s standard separation and release agreement in the form attached
hereto as Exhibit A.

 

D. Restricted Stock Unit Grants.

 

(i) In consideration of Executive’s entering into this Agreement, Executive
shall be awarded a one-time grant of 625,000 restricted stock units, each
convertible on a one-for-one basis into shares of the Company’s common stock,
subject to the following vesting terms: 312,500 units shall vest on the
Commencement Date and the remaining 312,500 units shall vest in equal quarterly
installments over the next two years, such that the full award would be fully
vested on July 16, 2020. The Company will utilize the net tax withholding
method. The Executive will receive the net shares and the Company will withhold
a number of shares having a fair market value as of the vesting date equal to
the amount of required tax withholding and pay the such taxes related to this
award on behalf of the Executive. The utilization of the net tax withholding
method is non-voluntary by the Executive.

 

(ii) Notwithstanding the foregoing, Executive shall also be eligible to be
granted such equity awards as may be approved by the Board or the Compensation
Committee of the Board in its sole discretion, subject to regulatory approval
and subject to the terms and conditions set out in the Plan, including all terms
and conditions regarding vesting and exercise of such equity awards upon
termination or other events.

 

E. Airfare Allowance. The Company shall reimburse Executive for her airfare
between her home in Pennsylvania and the Company’s headquarters in San Diego.

 

2

 

 

F. Personal Income Tax Return Preparation. The Company shall reimburse Executive
for personal income tax return advice and preparation, up to a maximum of $2,500
per year, provided that Executive is employed with the Company at the time the
reimbursement is paid.

 

G. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to any other senior executives, in accordance
with the benefit plans established by the Company, and as may be amended from
time to time in the Company’s sole discretion.

 

H. Vacation. Executive shall be entitled to four (4) weeks of annual paid
vacation. In addition, Executive may be entitled to additional paid vacation
during each calendar year, depending upon the length of Executive’s employment
with the Company, in accordance with the vacation accrual schedules and
applicable vacation policies and procedures of the Company, including the
maximum cap on accrual, as applied to other employees of the Company and which
may be changed from time to time by the Company, but the paid vacation shall not
be less than the amount of vacation Executive was entitled to receive from the
Company as of the Commencement Date.

 

I. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

J. Indemnification. In the event that Executive incurs employment related legal
fees arising out of this agreement., the Company agrees to reimburse Executive
for all such reasonable fees and related claw backs.

 

III. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

A. Initial Term and Renewal. The initial term of this Agreement shall be for a
period of three (3) years commencing on the Commencement Date (the “Initial
Term”) and, commencing at the end of the Initial Term, shall be extended
automatically for successive one (1) year periods (the Initial Term and any
extensions being collectively referred to as the “Employment Term”), unless
terminated earlier pursuant to the provisions of Section IV or V below. Either
party may terminate this Agreement as of the end of the then-current period by
giving written notice at least ninety (90) days prior to the end of that period.
Upon and after any such termination, all obligations of the Company under this
Agreement shall cease, except as otherwise provided herein.

 

B. Severance. Except in situations where the employment of Executive is
terminated For Cause or by death or by Disability (as defined in Section IV
below), in the event that (i) the Company terminates Executive’s employment; or
(ii) Executive resigns for Good Reason (as defined in Section V below), then:

 

(i) (A) within five (5) business days after the date of termination, the Company
shall pay Executive any earned but unpaid Base Salary and (B) within a
reasonable time following submission of all applicable documentation, the
Company shall pay any expense reimbursement payments owed to Executive for
expenses incurred prior to the date of termination (collectively, the “Accrued
Obligations”);

 

3

 

 

(ii) Subject to Executive’s execution, delivery and non-revocation of a general
release of claims in favor of the Company and its affiliates substantially in
the form attached hereto as Exhibit A within forty-five (45) days following the
termination date (and non-revocation thereof within seven (7) days thereafter),
(A) if, as of the date of termination, Executive shall have provided services to
the Company for at least six (6) months but less than twelve (12) months,
Executive will be entitled to payment by the Company of an amount equal to (i)
one-half (1/2) of Executive’s then-current Base Salary and Annual Bonus plus
(ii) six (6) months’ of medical and dental COBRA premiums based on the level of
coverage in effect for Executive (e.g., employee only or family coverage) on the
date of termination; (B) if, as of the date of termination, Executive shall have
provided services to the Company for at least twelve (12) months, Executive will
be entitled to payment by the Company of an amount equal to (i) Executive’s
then-current Base Salary and Annual Bonus and (ii) twelve (12) months’ of
medical, vision and dental COBRA premiums based on the level of coverage in
effect for Executive (e.g., employee only or family coverage) on the date of
termination (“Severance”). Severance shall be paid as salary continuation (and
not as a lump sum) over the applicable period and in accordance with the
Company’s standard payroll practices. The first payment of Severance shall be
made within sixty (60) days after the date of termination and shall include any
amounts that accrued to Executive post-termination of employment but that were
not paid pending receipt of the executed release agreement. Executive shall not
be entitled to any Severance if Executive’s employment is terminated For Cause,
by death or by Disability (as defined in Section IV below), if Executive has not
satisfied the length of service requirements for Severance or if Executive’s
employment is terminated by Executive (except a resignation for Good Reason as
provided in Section V.B. below); and

 

(iii) Subject to Executive’s execution, delivery and non-revocation of a general
release of claims in favor of the Company and its affiliates substantially in
the form attached hereto as Exhibit A within forty-five (45) days following the
termination date (and non-revocation thereof within seven (7) days thereafter),
all stock options and other equity-based incentive awards granted by the Company
that were outstanding but not vested as of the date of termination shall become
immediately vested and/or payable, as the case may be, unless equity incentive
awards, other than stock options and stock appreciation rights, are based upon
satisfaction of performance criteria (not based solely on the passage of time);
in which case, they will be earned pursuant to their express terms based on
actual achievement of performance criteria (but without any continuing
service-based vesting requirement), provided, however, that any such equity
awards that are vested pursuant to this provision and that constitute a
non-qualified deferred compensation arrangement within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service (“Code
Section 409A”) shall be paid or settled on the earliest date coinciding with or
following the date of termination that does not result in a violation of or
penalties under Code Section 409A.

 

IV. OTHER TERMINATIONS BY COMPANY

 

A. Termination For Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits a crime involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company, including but not limited
to, misappropriation of trade secrets, fraud or embezzlement; (iii) Executive
commits a material breach of this Agreement, which breach is not cured within
thirty (30) days after written notice to Executive from the Company; (iv)
Executive willfully refuses to implement or follow a reasonable and lawful
policy or directive of the Company, which breach is not cured within thirty (30)
days after written notice to Executive from the Company; or (v) Executive
engages in misfeasance or malfeasance demonstrated by a pattern of failure to
perform job duties diligently and professionally which misfeasance or
malfeasance is not cured within thirty (30) days after written notice to
Executive from the Company. The Company may terminate Executive’s employment For
Cause at any time, without any advance notice. The Company shall pay to
Executive all compensation to which Executive is entitled up through the date of
termination, subject to any other rights or remedies of the Company under law;
and thereafter all obligations of the Company under this Agreement shall cease.

 

4

 

 

B. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, the Accrued Obligations, and thereafter all obligations of the
Company under this Agreement shall cease. Nothing in this Section shall affect
any entitlement of Executive’s heirs or devisees to the benefits of any life
insurance plan or other applicable benefits.

 

C. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment for more than ninety
(90) consecutive days or more than one hundred and twenty (120) days in any
twelve (12)-month period (“Disability”), then, to the extent permitted by law,
the Company may terminate Executive’s employment. The Company shall pay to
Executive the Accrued Obligations, and thereafter all obligations of the Company
under this Agreement shall cease. Nothing in this Section shall affect
Executive’s rights under any disability plan in which Executive is a
participant.

 

V. TERMINATION BY EXECUTIVE

 

A. At-Will Termination by Executive. Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon six (6) weeks’
advance written notice. During such notice period Executive shall continue to
diligently perform all of Executive’s duties hereunder. The Company shall have
the option, in its sole discretion, to make Executive’s termination effective at
any time prior to the end of such notice period as long as the Company pays
Executive all compensation to which Executive is entitled up through the last
day of the six (6) week notice period. Thereafter all obligations of the Company
shall cease.

 

B. Good Reason. For purposes of this Agreement, Good Reason means any one or
more of the following events, unless Executive consents to such event in writing
or by notifying the Company that Executive will not terminate employment on the
basis of such event within thirty (30) business days thereafter:

 

(i) A reduction in the amount of Executive’s base compensation (a) in a manner
that disproportionately adversely affects Executive, as compared to other senior
Company management or (b) by more than 10% from the initial Base Salary set
forth in this Agreement;

 

(ii) A material and adverse change in Executive’s duties, authority or
responsibilities with the Company relative to the duties, authority or
responsibilities in effect immediately prior to such reduction;

 

(iii) A material breach by the Company of any of its obligations under this
Agreement; or

 

(iv) The Company giving Executive notice of non-renewal of this Agreement
pursuant to Section III.A above.

 

5

 

 

Provided, however, that no such event described above will constitute Good
Reason unless: (x) Executive gives written notice to the Company describing the
nature of such event within sixty (60) days of the initial existence of such
event; and (y) the Company fails to cure the condition or event constituting
Good Reason within thirty (30) days following receipt of Executive’s notice (the
“Cure Period”). If the Company fails to remedy the condition constituting Good
Reason during the applicable Cure Period, Executive’s termination of employment
must occur, if at all, within ninety (90) days following the last day of such
Cure Period in order for such termination as a result of such condition to
constitute a termination for Good Reason.

 

VI. TERMINATION OBLIGATIONS

 

A. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

B. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

VII. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

 

A. Proprietary Information Agreement. Executive agrees to enter into and be
bound by the terms of the Company’s Proprietary Information and Inventions
Agreement (“Proprietary Information Agreement”).

 

B. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for one
year thereafter, in addition to Executive’s other obligations hereunder or under
the Proprietary Information Agreement, Executive shall not, for Executive or any
third party, directly or indirectly (i) solicit, induce, recruit or encourage
any person employed by the Company to terminate his or her employment, or (ii)
divert or attempt to divert from the Company any business with any customer,
client, member, business partner or supplier about which Executive obtained
confidential information during her employment with the Company, by using the
Company’s trade secrets or by otherwise engaging in conduct that amounts to
unfair competition.

 

C. Non-Disclosure of Third Party Information. Executive represents and warrants
and covenants that Executive shall not disclose to the Company, or use, or
induce the Company to use, any proprietary information or trade secrets of
others at any time, including but not limited to any proprietary information or
trade secrets of any former employer, if any; and Executive acknowledges and
agrees that any violation of this provision shall be grounds for Executive’s
immediate termination and could subject Executive to substantial civil
liabilities and criminal penalties. Executive further specifically and expressly
acknowledges that no officer or other employee or representative of the Company
has requested or instructed Executive to disclose or use any such third party
proprietary information or trade secrets.

 

6

 

 

VIII. LIABILITY COVERAGE

 

The Company agrees to maintain commercially reasonable Director’s and Officer’s
insurance as well as commercially reasonable products-work hazard liability
insurance (clinical trials insurance) covering the customary potential
liabilities of Executive in her role as officer of the Company. The coverage
shall address customary liabilities specifically stemming from the Company’s
involvement in running clinical trials to the extent available at a reasonable
cost.

 

IX. ARBITRATION

 

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Diego, California, in accordance with
the Judicial Arbitration and Mediation Service/Endispute, Inc. (“JAMS”) rules
for employment disputes then in effect (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The arbitrator shall award the prevailing party all
reasonable costs and attorneys’ fees incurred during any such proceeding. The
arbitrator shall apply California law to the merits of any dispute or claim.
Executive hereby expressly consents to the personal jurisdiction of the state
and federal courts located in San Diego, California for any action or proceeding
arising from or relating to this Agreement or relating to any arbitration in
which the parties are participants. The parties may apply to any court of
competent jurisdiction for a temporary restraining order, preliminary
injunction, or other interim or conservatory relief, as necessary, without
breach of this arbitration agreement and without abridgment of the powers of the
arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION
WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION THEREOF, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF THIS AGREEMENT, TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF
EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT
NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

X. AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

XI. ASSIGNMENT; BINDING EFFECT

 

A. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

 

7

 

 

B. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

XII. NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by email, (c) by a nationally recognized overnight courier service; or
(d) by United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below. The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or (ii) five (5) business days following dispatch by
overnight delivery service or the United States Mail. Executive shall be
obligated to notify the Company in writing of any change in Executive’s address.
Notice of change of address or email shall be effective only when done in
accordance with this Section.

 

Company’s Notice Address: Executive’s Notice Address and Email:

OncoSec Medical Incorporated

Attn: Daniel O’Connor, CEO & President

Sara M. Bonstein

24 Main Street

Pennington, NJ

1578 Wrightstown Road

Newtown, PA 18940

United States of America United States of America Email: Email:
sbonstein@yahoo.com

 

XIII. SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

XIV. TAXES

 

A. All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive (the “Tax Withholding
Obligations”). With respect to any payment of Base Salary or Annual Bonus issued
in shares of the Company’s common stock, at any time not less than five (5)
business days before any Tax Withholding Obligation arises, Executive may elect
to satisfy her Tax Withholding Obligation by, if permissible under applicable
law, directing the Company to withhold the whole number of share of the
Company’s common stock sufficient to satisfy the minimum applicable Tax
Withholding Obligation. Executive acknowledges that the withheld shares of the
Company’s common stock may not be sufficient to satisfy Executive’s minimum Tax
Withholding Obligation. Accordingly, Executive agrees to pay to the Company as
soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the
withholding of shares of the Company’s common stock described above.

 

8

 

 

B. To the extent applicable, it is intended that this Agreement and any payment
made hereunder shall comply with or be exempt from the requirements of Code
Section 409A. Any provision that would cause the Agreement or any payment hereof
to fail to satisfy Code Section 409A shall have no force or effect until amended
to comply with Code Section 409A, which amendment may be retroactive to the
extent permitted by Code Section 409A. Each payment under this Agreement shall
be treated as a separate payment for purposes of Code Section 409A. In no event
may Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement. To the extent the payment of any amount
pursuant to Section III of this Agreement constitutes deferred compensation
(within the meaning of Treasury Regulation Section 1.409A-1(b)) and such amount
is payable within a number of days that begins in one calendar year and ends in
a subsequent calendar year, such amount shall be paid in the subsequent calendar
year. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Code Section
409A, including, without limitation, that (i) in no event shall reimbursements
by the Company under this Agreement be made later than the end of the calendar
year next following the calendar year in which the applicable fees and expenses
were incurred; (ii) the amount of in-kind benefits that the Company is obligated
to pay or provide in any given calendar year shall not affect the in-kind
benefits that the Company is obligated to pay or provide in any other calendar
year; (iii) Executive’s right to have the Company pay or provide such
reimbursements and in-kind benefits may not be liquidated or exchanged for any
other benefit; and (iv) in no event shall the Company’s obligations to make such
reimbursements or to provide such in-kind benefits apply later than Executive’s
remaining lifetime. Notwithstanding anything contained herein to the contrary,
(x) in no event shall Executive’s date of termination occur until she
experiences a “separation of service” within the meaning of Code Section 409A,
and the date on which such separation from service takes place shall be the date
of termination, and all references herein to a “termination of employment” (or
words of similar meaning) shall mean a “separation of service” within the
meaning of Code Section 409A and (y) to the extent the payment of any amount
pursuant to Section III.B constitutes deferred compensation (within the meaning
of Treasury Regulation Section 1.409A-1(b)) and such amount is payable within a
number of days that begins in one calendar year and ends in a subsequent
calendar year, such amount shall be paid in the subsequent calendar year. To the
extent Executive is a “specified employee,” as defined in Code Section
409A(a)(2)(B)(i) and any elections made by the Company in accordance therewith,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable during the six
(6) month period after separation from service, will be made during such six (6)
month period, and any such payment, distribution or benefit will instead be paid
on the first business day after such six (6) month period, provided, however,
that if Executive dies following her date of termination and prior to the
payment, distribution, settlement or provision of any payments, distributions or
benefits delayed on account of Code Section 409A, such payments, distributions
or benefits shall be paid or provided to the personal representative of
Executive’s estate within thirty (30) days after the date of Executive’s death.
Executive acknowledges that, in entering into this Agreement, she has not relied
upon any representation or statement made by any agent or representative of
Company or its affiliates that is not expressly set forth in this Agreement,
including, without limitation, any representation with respect to the
consequences or characterization (including for purpose of tax withholding and
reporting) of the payment of any compensation or benefits hereunder under Code
Section 409A and any similar sections of state tax law.

 

9

 

 

C. In the event that it is determined by the Company in its sole discretion that
any payment or benefit to Executive under this Agreement, or otherwise, either
cash or non-cash, that Executive has the right to receive from the Company,
including, but not limited to, accelerated vesting or payment of any deferred
compensation, restricted stock or any benefits payable to Executive under any
plan for the benefit of employees, would constitute an “excess parachute
payment” (as defined in Section 280G of the Code), then such payments or other
benefits will be either (a) delivered in full, or (b) delivered as to such
lesser extent which would result in no portion of such payments or benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999 of the Code, results in
the receipt by Executive on an after-tax basis of the greatest amount of
payments and benefits, notwithstanding that all or some portion of such payments
or benefits may be taxable under Section 4999 of the Code. The order in which
the payment will be reduced are (i) cash payments; (ii) equity-based payments
that are taxable; (iii) equity-based payments that are not taxable; (iv)
equity-based acceleration; and (v) other non-cash forms of benefits. Within any
such category of payments and benefits (that is, (i), (ii), (iii), (iv) or (v)),
a reduction shall occur first with respect to amounts that are not “deferred
compensation” within the meaning of Code Section 409A and then with respect to
amounts that are. In no event will Executive have any discretion with respect to
the ordering of payment reductions.

 

XV. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI. INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XVII. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to the Proprietary Information Agreement,
shall survive the termination of employment and the termination of this
Agreement.

 

XVIII. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX. AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX. ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement). To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

XXI. EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 



10

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

ONCOSEC MEDICAL INCORPORATED   SARA M. BONSTEIN       /s/ Daniel J. O’Connor  
/s/ Sara M. Bonstein Signature   Signature       Daniel J. O’Connor     By      
July 16, 2018     Date       Chief Executive Officer and President     Title    
      July 16, 2018     Date    

 

11

 



 



EXHIBIT A

 

FORM OF SEPARATION RELEASE AGREEMENT

 

This RELEASE AGREEMENT (the “Release Agreement”), dated ___________, 20__, by
and among ONCOSEC MEDICAL INCORPORATED (the “Company”) and Sara M. Bonstein
(“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Severance
Agreement, dated ____________, 20__ (the “Severance Agreement”), pursuant to
which Executive is eligible to receive severance benefits, contingent upon
certain conditions set forth in the Severance Agreement. All capitalized terms
used but not otherwise defined herein shall have the meaning ascribed to them in
the Severance Agreement;

 

WHEREAS, the Company and Executive are parties to that certain Executive
Employment Agreement, dated July 16, 2018 (“Employment Agreement”); and

 

WHEREAS, one such condition set forth in the Severance Agreement to receiving
the severance benefits is Executive’s execution, delivery and non-revocation of
this Release Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Release Agreement, the sufficiency of which the
parties acknowledge, it is agreed as follows:

 

1. In exchange for the general release of claims and other agreements contained
in this Release Agreement, Executive will receive the Severance as set forth in
the Severance Agreement following Executive’s execution and subsequent
non-revocation of this Release Agreement during any applicable statutory
revocation period.

 

2. Executive agrees not to disparage the Company and its officers, directors,
employees, shareholders, members and agents, in any manner likely to be harmful
to them or their business, business reputation, or personal reputation.

 

3. In exchange for the separation benefits described above, Executive completely
releases the Company and each of its affiliated, related, parent or subsidiary
entities, and each of its and their present and former officers, directors,
employees, shareholders, members and agents (the “Released Parties”) from any
and all claims of any kind, known and unknown, which Executive may now have or
have ever had against any of them. This release includes all claims arising from
Executive’s employment with the Company and its termination, including claims
under the California Fair Employment and Housing Act, Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, as amended, or any
other claims for violation of any federal, state, or municipal statutes, any and
all claims in contract or tort or premised on any other legal theory and any and
all claims for attorneys’ fees and costs; provided, however, that nothing in
this Release Agreement shall (a) waive any rights or claims of Executive that
arise after this Release Agreement becomes effective, (b) impair or preclude
Executive’s right to take action to enforce the terms of this Release Agreement,
(c) impair Executive’s vested rights under any tax-qualified retirement plan
maintained by the Company and its affiliates, or (d) impair Executive’s rights
to indemnification under any indemnification agreement(s) between Executive and
the Company any rights to and claims for indemnification or as an insured under
any directors and officers liability insurance policy in connection with
Executive’s service as an officer, employee or agent of the Company or any of
its and their subsidiaries and affiliates, under their respective certificates
of incorporation, by-laws or operating agreements, or otherwise as provided by
law. Executive agrees not to file, cause to be filed, or otherwise pursue any
claims released by this paragraph. Notwithstanding the foregoing, Executive
acknowledges and understands that Executive is not waiving and is not being
required to waive any right that cannot be waived by law, including the right to
file a charge or participate in an administrative investigation or proceeding;
provided, however, that Executive hereby disclaims and waives any right to share
or participate in any monetary award resulting from the prosecution of such
charge or investigation.

 

A-1

 



 

4. It is the Company’s and Executive’s intention that the foregoing release
shall be construed in the broadest sense possible, and shall be effective as a
prohibition to all claims, charges, actions, suits, demands, obligations,
damages, injuries, liabilities, losses, and causes of action of every character,
nature, kind or description, known or unknown, and suspected or unsuspected that
Executive may have against the Released Parties.

 

Executive expressly acknowledges that she is aware of the existence of
California Civil Code § 1542 and its meaning and effect. Executive expressly
acknowledges that she has read and understands the following provision of that
section, which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Executive expressly waives and releases any right to benefits she may have under
California Civil Code § 1542 to the fullest extent she may do so lawfully.
Executive further acknowledges that she may later discover facts different from,
or in addition to, those facts now known to her or believed by her to be true
with respect to any or all of the matters covered by this Release Agreement, and
she agrees this Release Agreement nevertheless shall remain in full and complete
force and effect.

 

5. Executive acknowledges that the Severance as set forth in the Severance
Agreement exceeds the amount to which Executive otherwise is entitled should
Executive not execute, deliver and not revoke this Release Agreement, each
within the applicable periods set forth in this Release Agreement. Executive
understands and agrees that this Release Agreement shall be maintained in strict
confidence, and that Executive shall not disclose any of its terms to another
person, except legal counsel, unless required by law. Executive further
acknowledges that Executive has received the Disclosure under Title 29 U.S. Code
Section 626(f)(1)(H) which is attached hereto as Exhibit 1.

 

A-2

 

 

6. Executive agrees to return all Company materials in Executive’s possession.
Executive shall comply with Executive’s continuing obligations under the
Proprietary Information and Invention Assignment Agreement (the “Proprietary
Information Agreement”).

 

7. Executive acknowledges that Executive has forty-five (45) days to consider
this Release Agreement (but may sign it at any time beforehand if Executive so
desires), and that Executive is advised to consult an attorney in doing so.
Executive hereby acknowledges that Executive understands the significance of
this Release Agreement, and represents that the terms of this Release Agreement
are fully understood and voluntarily accepted by Executive. Executive also
acknowledges that Executive can revoke this Release Agreement within seven (7)
days of signing it by sending a-letter to that effect at the following address:

 

OncoSec Medical Incorporated.

Board of Directors

3565 General Atomics Court #100

San Diego, California 92121

 

Executive understands and agree that this Release Agreement shall not become
effective nor enforceable until the seven (7) day revocation period has expired.

 

8. This Release Agreement and the Severance Agreement contain all of the
parties’ agreements and understandings with respect to the matters herein and
fully supersede any prior agreements or understandings that the parties may have
had regarding such matters, except for the Proprietary Information Agreement and
the Employment Agreement. This Release Agreement shall be governed by California
law and may be amended only in a written document signed by Executive and duly
authorized representative of the Company, other than Executive. If any term in
this Release Agreement is unenforceable, the remainder of the Release Agreement
will remain enforceable.

 

9. If Executive wishes to accept the terms of this Release Agreement, please
sign below and return a copy of this Release Agreement to the Company between
the last day of employment and _________________________.

 

(Signature Page Follows)

 

A-3

 

 

IN WITNESS WHEREOF, the parties have duly executed this Release Agreement as of
the last date written below.

 

ONCOSEC MEDICAL INCORPORATED:   SARA M. BONSTEIN:                            
By:                      Date:                         Name:                  
Title:                   Date:        

 

A-4

 

 

